DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 36-49 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 12/16/2021 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “obtaining the unique communication device ID from each of the plurality of communication devices; and associating the unique communication device ID from each of the plurality of communication devices with audio data obtained from that communication device; wherein: step comprises associating each of the first plurality of models with the unique communication device ID of the communication device from which the audio data used to determine the model was obtained; and step comprises providing the first plurality of models to the plurality of communication devices so that each of the plurality of communication devices obtains at least the models of the first plurality of models that are associated with the unique communication device ID associated with that communication device” as shown in the independent claim 36.
Regarding claims 45 and 49, the prior arts of the record fail to disclose “subjecting the first audio data and the first non-audio data to the first model stored on the communication device to obtain the first event designation; and in response to the first event designation not being obtained, performing the further steps of: providing the first audio data and the first non-audio data to a processing node; obtaining, from the processing node, a second model associating 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                            02/15/2022